 20-01199-jlg        Doc 3      Filed 07/31/20       Entered 07/31/20 15:05:13      Main Document
                                                    Pg 1 of 4



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------------x
In re                                                              :
                                                                   :   Chapter 11
FAIRWAY GROUP HOLDINGS CORP., et al.,                              :
                                                                   :   Case No. 20-10161 (JLG)
                                                                   :   (Jointly Administered)
                  Debtors                                          :
-------------------------------------------------------------------x
                                                                   :
VILLAGE SUPER MARKET, INC.,                                        :
WAKEFERN FOOD CORP.,                                               :
VSM NY HOLDINGS LLC, AND                                           :
VSM NY DISTRIBUTION LLC,                                           :
                                                                   :
                                          Plaintiffs,              :
                   -against-                                       :   Adv. Pro. No. 20-01199 (JLG)
                                                                   :
                                                                   :
FAIRWAY BROADWAY LLC,                                              :
FAIRWAY BAKERY LLC,                                                :
FAIRWAY DOUGLASTON LLC,                                            :
FAIRWAY CHELSEA LLC,                                               :
FAIRWAY EAST 86TH STREET LLC,                                      :
FAIRWAY GROUP HOLDINGS CORP.,                                      :
FAIRWAY GROUP ACQUISITION CO.,                                     :
FAIRWAY GROUP CENTRAL SERVICES LLC, :
FAIRWAY KIPS BAY LLC,                                              :
FAIRWAY PELHAM LLC,                                                :
FAIRWAY PELHAM WINES & SPIRITS LLC,                                :
FAIRWAY REDHOOK LLC,                                               :
FAIRWAY STAMFORD LLC,                                              :
FAIRWAY UPTOWN LLC, AND                                            :
FAIRWAY WESTBURY LLC,                                              :
                                                                   :
                                          Defendants.              :
                                                                   :
-------------------------------------------------------------------x

 [PROPOSED] TEMPORARY RESTRAINING ORDER AND [JLG] ORDER TO SHOW
               CAUSE FOR A PRELIMINARY INJUNCTION
 20-01199-jlg      Doc 3    Filed 07/31/20    Entered 07/31/20 15:05:13           Main Document
                                             Pg 2 of 4



       Upon the Plaintiffs’ Application for Temporary Restraining Order and Preliminary

Injunction, dated July 30, 2020; Declarations of John J. Sumas and Christopher Lane, dated July

30, 2020 and exhibits appended thereto; and Plaintiffs’ Memorandum of Law in Support of

Plaintiffs’ Application for a Temporary Restraining Order and Preliminary Injunction, dated July

30, 2020, and proceedings had herein with regard to the present application, and it further

appearing that the Court, having reviewed and considered the Complaint and pleadings filed in

support thereof, Plaintiff is likely to succeed on the merits of its claims; that the temporary

restraints sought herein are appropriate to preserve and protect the property of the Plaintiffs; to

prevent immediate and irreparable harm; that the public interest favors the relief granted herein;

and that the Defendants will not be materially prejudiced hereby; [JLG] and good cause

otherwise appearing for the entry of this Order, it is hereby

       ORDERED that:

       1.      Defendants, together with their “related companies” as defined in 15 U.S.C.

§ 1127, officers, agents, servants and employees and those persons acting in concert with them

during the pendency of this action be and hereby are enjoined and restrained from:

       a.      Using any of the Seller Marks conveyed in the Asset Purchase Agreement (ECF

               449, Ex. A) (the “FAIRWAY mark”) or any confusingly similar mark in connection

               with Defendants’ goods or services;

       b.      Using or authorizing the use of the FAIRWAY name or mark in connection with

               any marketing or promotional activity; or

       c.      Representing to the public that any of Defendants’ goods or services are in any way

               produced by, manufactured by, distributed by, connected to, or in any way affiliated

               with Plaintiffs or with the FAIRWAY mark.




                                                  2
 20-01199-jlg     Doc 3    Filed 07/31/20    Entered 07/31/20 15:05:13         Main Document
                                            Pg 3 of 4



        2.     No bond is required, as agreed to by the parties in Section 9.11 of the APA.

[JLG]

        3.     Defendants show cause before a motion term of this Court to be held, at the

United States Bankruptcy Court in the Southern District of New York, at One Bowling Green,

New York, New York 10004, on August 7, 2020, at 11:00 o’clock in the morning thereof,

why an order should not be issued granting a preliminary injunction that enjoins Defendants;

[JLG]

        4.     A copy of this Order to Show Cause shall serve and operate in lieu of a summons

as to the Complaint, and that a A true copy of this Order to Show Cause, together with the

Complaint and other pleadings and papers filed in this action in support thereof, shall be served

upon the Defendants by email and overnight mail next day delivery on or before 5:00 p.m. on

July 31, 2020. within ____ days hereof. Service of said pleadings in the foregoing manner is

hereby deemed good and effective service. [JLG]

        5.     The Defendants shall, not later than August 5, 2020 at 12:00 noon days before

the return date of this Order to Show Cause, file with the United States Bankruptcy Court for the

Southern District of New York (with 2 single-sided copies delivered by overnight mail to

Chambers) and serve upon Plaintiffs’ attorneys, all answering papers to the relief sought in the

Order to Show Cause. [JLG]

        6.     The Defendants shall answer or otherwise move with respect to the Complaint

within thirty (30) days of service by filing an original answer to the Complaint with the United

States Bankruptcy Court for the Southern District of New York and serving same upon

Plaintiffs’ attorneys, and that the failure to answer or otherwise move as specified herein may




                                                3
 20-01199-jlg      Doc 3    Filed 07/31/20    Entered 07/31/20 15:05:13           Main Document
                                             Pg 4 of 4



result in the entry of default and default judgment for some or all of the relief requested in the

Complaint.

       7.      The Defendants may move to dissolve the temporary restraints set forth herein on

____ days written notice to Plaintiff’s attorneys at the address listed above. [JLG]


Dated: July 31, 2020
       New York, New York
                                                      __/s/ James L. Garrity, Jr.________
                                                      Honorable James L. Garrity, Jr.
                                                      United States Bankruptcy Judge




                                                  4
